Exhibit (a)(1)(E) Offer to Purchase for Cash by COLLECTORS UNIVERSE, INC. Up to 1,750,000 Shares of its Common Stock (including Associated Preferred Share Purchase Rights) At a Purchase Price not Less Than $5.00 nor Greater than $5.40 per Share The Offer, Proration Period and Withdrawal Rights will Expire at 12:00 Midnight, Eastern Time, on July 2, 2009, Unless the Offer is Extended (the “Expiration Date”) June 2, To Our Clients: Enclosed for your consideration are the Offer to Purchase, dated June 2, 2009 (the “Offer to Purchase”), and the related Letter of Transmittal (the “Letter of Transmittal” which, together with any amendments or supplements thereto, collectively constitute the “Offer”), in connection with the offer by Collectors Universe, Inc., a Delaware corporation (the “Company”), to purchase for cash up to 1,750,000 shares of its common stock, $.001 par value (including the associated preferred share purchase rights), at a price, net to the seller, less any applicable withholding taxes and without interest, not less than $5.00 nor greater than $5.40 per share (the “Purchase Price”), upon the terms and subject to the conditions of the Offer.Unless otherwise indicated, all references to shares are to shares of the Company’s common stock, including the associated preferred share purchase rights issued under the Rights Agreement dated as of January 9, 2009 between the Company and StockTrans, Inc., as the Rights Agent.A tender of the shares will constitute a tender of these associated rights. On the terms and subject to the conditions of the Offer, the Company will determine the single per share price, not less than $5.00 nor greater than $5.40 per share, net to the seller in cash, less any applicable withholding taxes and without interest, that the Company will pay for shares properly tendered and not properly withdrawn in the Offer, taking into account the total number of shares so tendered and the prices specified by the tendering stockholders. After the Offer expires, the Company will look at the prices chosen by stockholders for all of the shares properly tendered.The Company will then select the lowest Purchase Price (in multiples of $0.05 within the price range specified above) that will allow it to purchase 1,750,000 shares.If a lesser number of shares is properly tendered, the Company will select the price that will allow it to purchase all the shares that are properly tendered and not properly withdrawn. The Company will purchase all shares properly tendered prior to the Expiration Date at prices at or below the Purchase Price and not properly withdrawn at the same Purchase Price, net to the seller in cash, without interest, on the terms and subject to the conditions of the Offer, including its “small lot” priority, proration and conditional tender provisions.The Company reserves the right, in its sole discretion, to purchase more than 1,750,000 shares pursuant to the Offer, subject to applicable law.The Company will return shares tendered at prices greater than the Purchase Price and shares not purchased because of proration provisions or conditional tenders to the tendering stockholders at the Company’s expense promptly after the Offer expires.See Sections 2 and 3 of the Offer to Purchase. On the terms and subject to the conditions of the Offer, if at the expiration of the Offer more than 1,750,000 shares are properly tendered at or below the Purchase
